Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 07 July 2020 has been entered. Claims 1, 4 and 7 have been amended. Claims 2-3 and 5-6 have been cancelled. No claims have been added. Therefore, claims 1, 4 and 7 are presently pending in this application.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1, line 37 recites “the range” and is suggested to be changed to --a range-- to provide antecedent basis.
In claim 4, line 5 recites “the elements” and is suggested to be changed to --the plurality of massage elements-- for clarity. Line 6 recites “the massage elements” and is suggested to be changed to --the plurality of massage elements-- for consistency. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is: 
The limitation of "a pair of massage elements", recited in line 3 of claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4, lines 10-13 recite “the kneading ball shape massage elements and the rod-like massage elements are configured to contact alternatively to a person to be treated”. The applicant’s specification discloses that “the controlling step performs by driving the actuator to pivotally move the massage element connecting member in one direction in a case where one of the plural kinds of massage elements is selected and driving the actuator to pivotally move the massage element connecting member in a direction opposite to the one direction in a case where the other one of the plural kinds of massage elements is selected”, see para. [0049] of the applicant’s specification. The applicant’s drawings show massage elements 321/323 are attached to a massage element connecting member 397 which is pivoted with a massage element arm 395, see fig. 16 of the applicant’s drawings. The definition of the word contact is considered to be “the act of touching physically”. However, there is no disclosure of the massage elements 321/323 “contacting” a person to be treated as none of the massage elements make contact with, i.e. physically touch, the user. The massage elements 321/323 instead appear to press the user through the backrest 
Additionally, there appears to be no disclosure of the massage elements “contact alternatively to a person to be treated”. Applicant’s specification discloses “In this case, the pivotally moving device is pivotally moved to move the massage element connecting member. As a result, one of the massage element having the kneading ball shape and the massage element constituted of the rod- like member is selected, thereby allowing the selected one to make contact with the person to be treated. As a result, it is possible to select one of the massage element having the kneading ball shape and the massage element constituted of the rod-like member by normally rotating or reversely rotating the pivotally moving device. Further, since the massage element connecting member is connected to the massage element arm, it is possible to provide the massage with one of the massage element having the kneading ball shape and the massage element constituted of the rod-like member by utilizing movement of the kneading motor”, see para. [0069] of the applicant’s specification. It appears as though the massage element connecting member 397 is capable of being pivoted in a direction R10 via the massage element arm 395, see fig. 16 of the applicant’s drawings. However, there appears to be insufficient written description of the massage elements “contact alternatively to a person to be treated”. Further lines 10-13 recite “wherein the kneading ball shape massage elements and the rod-like massage elements are configured to contact 
Regarding claim 7, lines 10-13 recite “connecting alternatively a body of a person to be treated either by said one of the plural kinds of the massage elements or said other one of the plural kinds of the massage elements by changing said direction of said massage element connecting member”. The applicant’s specification discloses that “the controlling step performs by driving the actuator to pivotally move the massage element connecting member in one direction in a case where one of the plural kinds of massage elements is selected and driving the actuator to pivotally move the massage element connecting member in a direction opposite to the one direction in a case where the other one of the plural kinds of massage elements is selected”, see para. [0049] of the applicant’s specification. The applicant’s drawings show massage elements 321/323 are attached to a massage element connecting member 397 which is pivoted with a massage element arm 395, see fig. 16 of the applicant’s drawings. The definition of the word connect is considered to be “be or become joined or united or linked”. However, there is no disclosure of the massage elements 321/323 “connect to” a person to be treated as none of the massage elements connect to, i.e. become joined with, the user. The massage elements 321/323 instead appear to press the user through the backrest 
Additionally, there appears to be no disclosure of the massage elements “connecting alternatively a body of a person to be treated”. Applicant’s specification discloses “In this case, the pivotally moving device is pivotally moved to move the massage element connecting member. As a result, one of the massage element having the kneading ball shape and the massage element constituted of the rod- like member is selected, thereby allowing the selected one to make contact with the person to be treated. As a result, it is possible to select one of the massage element having the kneading ball shape and the massage element constituted of the rod-like member by normally rotating or reversely rotating the pivotally moving device. Further, since the massage element connecting member is connected to the massage element arm, it is possible to provide the massage with one of the massage element having the kneading ball shape and the massage element constituted of the rod-like member by utilizing movement of the kneading motor”, see para. [0069] of the applicant’s specification. It appears as though the massage element connecting member 397 is capable of being pivoted in a direction R10 via the massage element arm 395, see fig. 16 of the applicant’s drawings. However, there appears to be insufficient written description of the massage elements “connecting alternatively a body of a person to be treated”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, line 6 recites “each of the others of the massage elements”. It is unclear which massage element “each of the others” refers to as a plurality of massage elements can have three massage elements and it would not be clear which of the three massage elements is referred to. Additionally, the limitation of “the others” lacks antecedent basis. Line 7 recites “rod-like member”. It is unclear what structure or shape would satisfy a “rod-like member” as a rod-like member may be shaped as a rod having additional constructive features which are implied by the phrase “like”. Line 8 recites “the massage elements having the kneading ball shape”. It is unclear if there intends to be more than one massage element having a kneading ball shape as line 5 recites that only a single one of the massage elements has the kneading ball shape. Line 11 recites the limitation “kneading ball shape massage elements” which lacks sufficient antecedent basis. Additionally, as line 5 recites that only a single one of the 
Regarding claim 7, lines 2-3 recite “plural kinds of massage elements”. It is unclear what structure or shape would satisfy a plural kind of massage element as a massage element member may be shaped as in such a way that it is capable of massaging but may also have additional constructive features which are implied by the phrase “kind”. Line 7 recites “selecting other one of the plural kinds of massage elements”. It is unclear which massage element the “other one” refers to as a plural kinds of massage elements can have three massage elements and it would not be clear which of the three massage elements is referred to.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. (7,494,475 B2).
Regarding claim 7, in figures 8-14 Morita discloses a control method for a massage machine having an actuator (kneading shaft 40 and kneading motor 41 operating a curved shaped massage element connecting member (pivotal lever 100, show to be curved along its width, see fig. 10) to which plural kinds of massage elements (pressure element 202 and pressure element 302) are attached (the massage element connecting member 100 is shown to have two massage elements 202/302 .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (7,494,475 B2) in view of Tsukada et al. (7,892,192 B2).
Regarding claim 1, in figure 3 Morita discloses a control method for a massage machine, comprising: a controlling step for individually controlling operations of a kneading motor 41 for eccentrically and pivotally moving a pair of massage elements (first therapeutic member 200 and second therapeutic member 300) of the massage machine (the kneading motor 41 is actuated to move the massage elements 200/300 in leftward, rightward, upward, downward, forward and rearward in relation to the user, see col. 6 lines 23-34), a strength-and-weakness motor (pushing out motor 69) for adjusting front-back movement of the pair of massage elements 200/300 (the strength-and-weakness motor 69 is used to move the massage elements 200/300 forward and rearward, see col. 6, lines 59-63, col. 7 lines 56-67 and col. 8 lines 1-6) and an up-and-down motor 26 for adjusting up-and-down movement of the pair of massage elements 200/300 (the up-and-down motor 26 is actuated to move the massage elements 200/300 upward and downward, see col. 4 Lines 16-30).
Morita does not disclose a width adjustment motor for adjusting a width between the pair of massage elements and wherein the controlling step operates the massage 
In figure 7 Tsukada teaches that a massage unit 20 has a width adjustment motor 41 to move massage applicators 30 along a horizontal direction so that the massage applicators 30 are moved toward and away from each other, see col. 5 lines 14-24 and lines 56-62. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morita’s massage machine with the addition of width adjustment motor as taught by Tsukada to allow the massage elements to be moved toward and away from in a wider horizontal range than the limited horizontal range covered by Morita’s kneading motor, to treat users of different body shapes. 
Additionally, in figures 15 and 25A-33B Tsukada teaches that the massage actuators are moved in one direction to create a massage loop pattern in that direction and are moved in reverse direction to create a massage loop pattern in that reverse direction by phase shifting the operation of an up and down motor 42 and width adjustment motor 41 so that the amplitude of the sinusoidal curves of movement of 
The modified Morita method does not disclose that when a control part simultaneously performs operation of controlling the kneading motor, the width adjustment motor, the strength-and-weakness motor and the up-and-down motor, the massage elements are moved along a narrower moving locus than a moving locus when each of the kneading motor, the width adjustment motor, the strength-and-weakness motor and the up-and-down motor is operated individually.
In figures 28A-29B Tsukada teaches that when a control part 100 simultaneously performs operation of controlling the width adjustment motor 41 and the up-and-down motor 42, the massage elements 30 are moved along a narrower moving locus (the width adjustment motor 41 and the up-and-down motor 42 are operated simultaneously and phase shifted in order to have the massage elements 30 travel along a narrow moving locus, see figs. 28A-29B and col. 9 lines 42-59). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Morita method with the step of simultaneously performing the operation of the width adjustment motor and up and down motor as 
Additionally, Morita discloses the kneading motor, strength-and-weakness motor, and up-and-down motor (see col. 6 lines 23-24 and lines 59-63, col. 7 lines 56-67 and col. 8 lines 1-6 of Morita) and Tsukada teaches the width adjustment motor (col. 5 lines 14-24 and lines 56-62 of Tsukada) and that additional motors may be used to provide a three-dimensional movement of the massage applicators when performing the simultaneous operation of the motors (see col. 10 lines 32-38 of Tsukada). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Morita method with the step of simultaneously operating all four motors when moving the massage elements along a narrower moving locus as taught by Tsukada to provide an alternate massage effect when moving the massage elements along the narrower moving locus, see col. 10 lines 32-38 of Tsukada. 
The modified Morita method discloses that the controlling step adjusts: the movement of the massage elements in the left-right direction thereof due to the width adjustment motor so as to be a right-left phase with respect to a phase of the movement of the massage elements in the left-right direction thereof due to the kneading motor, the movement of the massage elements in the front-back direction due to the strength-and-weakness motor so as to be a back-front phase with respect to a phase of the movement of the massage elements in the front-back direction due to the kneading motor, and the movement of the massage elements in the up-and-down direction due to the up-and-down motor so as to be a down-up phase with respect to a phase of the 
The modified Morita method does not disclose that the controlling step adjusts: magnitude of amplitude of the right-left phase to fall within the range of not less than 50% and not more than 90% of magnitude of amplitude of the phase of the movement of the massage elements in the left-right direction thereof due to the kneading motor; magnitude of amplitude of the back-front phase to fall within the range of not less than 50% and not more than 100% of magnitude of amplitude of the phase of the movement of the massage elements in the front-back direction due to the kneading motor; and magnitude of amplitude of the down and up phase to fall within the range of not less than 50% and not more than 90% of magnitude of amplitude of the phase of the movement of the massage elements in the up-and-down direction due to the kneading motor.
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (7,494,475 B2) in view of Tielve (2008/0200853 A1).
Regarding claim 4, in figure 11 Morita discloses a massage machine comprising a plurality of massage elements (pressure element 202 and pressure element 302), wherein one of the elements has a kneading ball shape (pressure element 202), wherein each of the others of the massage elements is constituted of a rod-like member 302, and wherein the massage elements having the kneading ball shape 202 and the massage elements each constituted of the rod-like member 302 are connected with each other by a curved shaped massage element connecting member (pivotal lever 100 show to be curved along its width, see fig. 10; the kneading ball shape 202 and the rod like member 302 of the massage element 200/202/302 are connected to the massage element connecting member 100, see fig. 11 and col. 4, lines 65-67 and col. 5, lines 1-16), and a pivotally moving device (kneading shaft 40 and kneading motor 41), wherein the kneading ball shape massage elements and the rod-like massage elements are configured to contact alternatively to a person to be treated due to a change in a direction of a movement of said curved shaped massage element connecting member (the rod-like massage element 302 presses on the user when the massage element connecting member 100 is moved upward and toward the user, see fig. 13, and the kneading ball shape massage element 202 presses on the user when the massage element connecting member 100 is moved downward and toward the user, see fig. 14 
Morita discloses that the rod-like member 302 has a size approximated to a size of a finger of a human, see col. 4, lines 59-67 and col. 5, lines 1-30, but does not disclose that the rod-like member has a size approximated to a range of 2 cm to 5 cm at a tip end.
However, in figures 2-3 Tielve teaches that a rod-like member 38b for performing a back massage has a size approximated to 4 cm at a tip end 40a (the rod-like member 38b extends from a surface 34 to have a height of 4cm at the tip end 40a, see para. [0053]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morita’s rod-like member to have a size approximated to 4 cm at the tip end as taught by Tielve to provide a deep pressing action with the rod-like member. 
If in doubt, It would have been an obvious matter of design choice to modify rod-like member of Morita’s device to have a size approximated to 4 cm at the tip end, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Response to Arguments
The arguments to newly added claim limitations in claims 4 and 7 have been addressed in the above rejections.
Applicant's arguments filed 07 July 2020 have been fully considered but they are not persuasive. 
On page 9 the applicant argues “In rejecting claim 2, the Examiner asserts that the phase change of the sine curve Cx happens when sine curve Cx moves along a curve that is in opposite phase of the sine curve Cy in col. 8, lines 11-14 and col. 9, lines 42-67 of Tsukada. However, in claim 2, the controlling step does not change the axial direction (x-axis, y-axis or z-axis) of the width adjustment motor, strength-and-weakness motor and up-and-down motor when a phase change happens with respect to the movement of the massage elements due to the kneading motor (Figs 4A-4C can be compared to Figs. 6A- 6C, 7A-7C and 8A-8C)”.
However, the claims don’t require that “the controlling step does not change the axial direction (x- axis, y-axis or z-axis) of the width adjustment motor, strength-and-weakness motor and up-and-down motor when a phase change happens with respect to the movement of the massage elements due to the kneading motor”. The claims only require that the massage elements move in the left-right direction, front-back direction and up-and-down direction when the kneading motor is actuated and that the control part operates the kneading motor, the width adjustment motor, the strength-and-weakness motor and the up-and-down motor both simultaneously and independently. There is no recitation of a sequence of steps which limit the controlling step such that the “controlling step does not change the axial direction (x- axis, y-axis or z-axis) of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (2011/0275968 A1) is cited to show a massage device with pivoting massage members.
Numata et al. (2014/0024983 A1) is cited to show a massage device with pivoting massage members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785